Title: From John Adams to William Stephens Smith, 26 February 1803
From: Adams, John
To: Smith, William Stephens



Dear Sir
Quincy Feb. 26. 1803

I duely recd yours of the 16th with the Paper enclosed. I had given no Attention to the Attack upon you in Cheethams Paper, because I know that no Integrity of heart, no Purity of Conduct, or Innocence of Life can protect any Man from the Shafts of Calumny, in these times of party rage and under an elective Government, which breeds Passions and prejudices as fast as ever the Sun upon the Slime of the Nile brought forth frogs: especially if a Man holds an office, which is comitted by numbers, and has Ennemies on both Sides. Our Papers are good for nothing but Advertisements, and I doubt whether we could get it printed, indeed I believe it is Scarcely worth while to excite any public Attention to the Subject here. Your Character has not suffered here, on Account of it.
I recd and read with attention Coriolanus. It is well written in a simple clear and nervous Style, with a Knowledge of the subject, and with a Spirit, Decision and Intrepidity that I admire. I wish that our Government may not find reasons by a dear bought Experience to wish to regret that they did not at first adopt your the Project. The Compliments you pay to particular Characters you will not expect that I should approve or disapprove in this Letter. Your Faith in our Constitution that it can govern Canada, the West India Islands &c is Stronger than my grain of Mustard seed.
your frank dissertation on an Alliance with England, altho it is not improper that our Nation should consider Such a contingent Possibility, I should not have thought it prudent to produce.
The Pamphlet has raised your Reputation in this part among all who know the author: and it is written with so much respect to Authority that no reasonable Man can censure so frank and candid a submission of his sentiments to the public Opinion, by any free Citizen.—Since you have begun the Career of the Press I hope you will persevere: if you had begun twenty years ago you might have done great things, eer now.
I rejoice to hear of the Welfare of my Daughter and your sons & Daughter. Make them Schollars. A taste for Letters is a never failling source of Entertainment, and is usefull in every Station of Life. I am with the best Wishes for your Prosperity, Sir your friend & Sert.
John Adams